This appeal is brought by the city of Cleveland Heights, pursuant to Crim. R. 12(J), from the judgment of the Cleveland Heights Municipal Court granting defendant-appellee Anthony Stross' motion to suppress.
Appellee was arrested by Cleveland Heights police late in the afternoon of May 28, 1982 at the Gold Circle store on Mayfield Road in Cleveland Heights. Appellee was employed by the store as a stock clerk on that date and had been detained by store officials on suspicion of shoplifting for approximately five hours prior to his arrest.
During his detention by store officials appellee signed three confessions; on his motion to suppress he claimed the confessions were involuntary and should therefore be suppressed. At no time has appellee alleged that police officers were present or participating in the detention which led to his signing the confessions.
The testimony at the hearing on the motion revealed that at approximately noon on May 28, appellee pushed some store carts to the front of the store. Appellee testified that he was getting ready for lunch and pushed the carts outside as part of his duty to keep the stockroom area and floor clear of carts. He was stopped by Jeff Melnick, a security guard for the store, and taken to a manager's office. Melnick testified that he saw appellee and another young man place a radio in one of the carts which appellee had pushed outside. Melnick took the other young man to the store's Loss Prevention Office.
The office to which appellee was taken was a typical store office, approximately twelve feet by twelve feet with a large window overlooking the store. Appellee had been in the office before and knew Ed Warzwik, the store's operations' manager, who stayed in the office with appellee while they waited for Pat Ancil, the manager of internal investigations for Gold Circle, to arrive.
Appellee consistently denied any involvement with the radio found in the cart until approximately 4:45 p.m. when he signed the statements prepared by Gold Circle security personnel. His original written statement, denying all involvement, was destroyed by Ancil during his interrogation of appellee.
The judgment entry of the trial court states:
"Under facts as found by the Court and the collective circumstances so determined it is the holding of the Court that the confessions in Exhibits 2, 3, and 4 were not freely and voluntarily made and therefore the Motion to Suppress them is sustained."
The city filed a timely notice of appeal and assigns one error:
"I.  The trial court's judgment sustaining appellee's motion to suppress statements because [they were allegedly] obtained involuntarily was clearly erroneous."
In my opinion this assignment of error should be well-taken.
The statements sought to be suppressed were given to private security officials, not to police officers. The voluntariness requirement for confessions still applies, however, as the use of involuntary confessions is a violation of due process. SeeHunter v. People (Colo. 1982), *Page 250 655 P.2d 374; McElroy v. State (Miss. 1967), 204 So.2d 463;State v. Ely (1964), 237 Ore. 329, 390 P.2d 348. See, also,State v. Chase (1978), 55 Ohio St.2d 237, 246 [9 O.O.3d 180].
Appellee was not given Miranda warnings (Miranda v. Arizona
[1966], 384 U.S. 436) when detained by Gold Circle personnel. This factor alone, however, does not render the confessions inadmissible as store security personnel are not "law enforcement officials" within the purview of Miranda. State v. Bolan (1971),27 Ohio St.2d 15 [56 O.O.2d 8]. It is, therefore, necessary to determine whether, under the totality of the circumstances, appellee's statements were voluntarily made. State v. Edwards
(1976), 49 Ohio St.2d 31 [3 O.O.3d 18].
On a motion to suppress a statement on the basis that the statement was involuntary, the state must prove by a preponderance of the evidence that the statement was voluntary.Lego v. Twomey (1972), 404 U.S. 477; State v. Potts (Jan. 15, 1976), Cuyahoga App. No. 34466, unreported. The circumstances to be considered are set forth in the second paragraph of the syllabus of State v. Edwards, supra:
"In deciding whether a defendant's confession is involuntarily induced, the court should consider the totality of the circumstances, including the age, mentality, and prior criminal experience of the accused; the length, intensity, and frequency of interrogation; the existence of physical deprivation or mistreatment; and the existence of threat or inducement." AccordState v. Barker (1978), 53 Ohio St.2d 135 [7 O.O.3d 213], certiorari denied (1978), 439 U.S. 913; State v. Donikowski (Apr. 17, 1980), Cuyahoga App. No. 41263, unreported.
Upon a careful review of the record I conclude that the evidence presented to the trial court was sufficient to meet the state's burden of showing voluntariness. Appellee was nineteen years old, of average intelligence, was detained in familiar circumstances by individuals known to him, was interrogated infrequently during the five-hour detention, was not physically mistreated, and the only inducement to his confession was the possible implication that the store would not prosecute if a confession were obtained. Under the totality of these circumstances, I conclude that voluntariness was shown.
Having met the burden of showing by a preponderance of the evidence that appellee's statements were voluntary, the city is entitled to present the statements at trial on the merits. The weight to be given to such statements lies with the trier of fact.
Where probable cause exists that items offered for sale have been unlawful taken, a merchant acting under the authority of R.C. 2935.041 may, for the purposes set forth in division (C) of that section, detain that person for a reasonable length of time within the institution. The purpose of this statute is to protect against the growing problem of thefts within commercial institutions. Probable cause for appellee's detention in the casesub judice was clearly established. Under the facts in this case I do not find that the length of the detention was unreasonable.
I would reverse and remand this cause to the trial court for further proceedings.
Accordingly, I respectfully dissent. *Page 251